Case 2:20-cv-00551-JLB-MRM Document 17 Filed 09/15/20 Page 1 of 1 PageID 48




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION


MABEL DOMINGUEZ,

      Plaintiff,

v.                                               CASE NO. 2:20-cv-00551-JLB-MRM

EQUIFAX INFORMATION SERVICES,
LLC AND CELTIC BANK,

      DefendantS.
_______________________________________/


                                       ORDER


      The plaintiff announces (Docs. 15,16) a settlement. Under Local Rule 3.08(b),

this action is DISMISSED subject to the right of any party within sixty days (1) to

submit a stipulated form of final order or judgment or (2) to move to vacate the

dismissal for good cause. The clerk is directed to close the case.

      ORDERED in Fort Myers, Florida, on September 15, 2020.
